Name: Commission Regulation (EC) No 662/2004 of 7 April 2004 laying down transitional measures as regards import licences applications pursuant to Regulations (EC) No 936/97 and (EC) No 1279/98 providing for the administration of certain tariff quotas for beef and veal products, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32004R0662Commission Regulation (EC) No 662/2004 of 7 April 2004 laying down transitional measures as regards import licences applications pursuant to Regulations (EC) No 936/97 and (EC) No 1279/98 providing for the administration of certain tariff quotas for beef and veal products, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union Official Journal L 104 , 08/04/2004 P. 0103 - 0104Commission Regulation (EC) No 662/2004of 7 April 2004laying down transitional measures as regards import licences applications pursuant to Regulations (EC) No 936/97 and (EC) No 1279/98 providing for the administration of certain tariff quotas for beef and veal products, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof,Whereas:(1) The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, (hereinafter the new Member States), will accede to the Community on 1 May 2004 subject to the ratification of the Treaty of Accession. Tariff quotas opened for beef and veal products should be made available to operators established in those countries on the date of their accession.(2) Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat(1) and Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC, 2003/298/EC, 2003/299/EC, 2003/18/EC 2003/263/EC and 2003/285/EC for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary(2) lay down particular requirements concerning the eligibility of operators under the various import schemes for certain tariff quotas.(3) In order to qualify under those import quotas, licence applicants established in the new Member States should prove they carried out a minimum activity in trade with third countries. Trade which has taken place before 1 May 2004 with the current Member States of the Community as constituted on the date previous to the entry into force of the Treaty of Accession of 2003 should be considered as trade with third countries.(4) It is therefore necessary to adopt transitional measures concerning the rules of eligibility of operators of the new Member States under the import schemes provided for in Regulations (EC) No 936/97 and (EC) No 1279/98.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. In order to be considered applicants for import licences within the meaning of Article 4(a) of Regulation (EC) No 936/97 and Article 3(1)(a) of Regulation (EC) No 1279/98, applicants established in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall be natural or legal persons who are registered for VAT purposes in a Member State of the Community as constituted on the date of entry into force of the Treaty of Accession of 2003 and who shall prove, at the time their applications are submitted, to the satisfaction of the competent authority of the Member State concerned:(a) for the purposes of Regulation (EC) No 936/97, that they have been engaged for at least 12 months in trade in beef and veal with other countries;(b) for the purposes of Regulation (EC) No 1279/98, that they have traded in beef and veal at least once during the previous 12 months with other countries.2. For the purposes of this Article "other countries" means all third countries, including the Member States of the Community as constituted on the date previous to the entry into force of the Treaty of Accession of 2003.Article 2This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 137, 28.5.1997, p. 10. Regulation last amended by Regulation (EC) No 649/2003 (OJ L 95, 11.4.2003, p. 13).(2) OJ L 176, 20.6.1998, p. 12. Regulation last amended by Regulation (EC) No 1144/2003 (OJ L 160, 28.6.2003, p. 44).